Citation Nr: 0728628	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for lumbosacral spine 
degenerative disc disease status post laminectomy and fusion 
L4-5, L5-S1.

2.  Entitlement to service connection for lumbosacral spine 
degenerative disc disease status post laminectomy and fusion 
L4-5, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1959 
to September 1963 and subsequent service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for degenerative 
disc disease of the lumbar spine, finding that the veteran 
had not submitted new and material evidence to reopen the 
claim.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for a 
lumbar spine disability.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  In May 2007, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.

The issue of service connection for lumbosacral spine 
degenerative disc disease status post laminectomy and fusion 
L4-5, L5-S1 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
in April 2003.  The veteran did not timely appeal the 
decision and it is now final.

2.  Evidence received since the final April 2003 decision is 
not cumulative or redundant of previously submitted evidence, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence added to the record since the April 2003 RO decision 
is new and material and the claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied entitlement to service connection for 
degenerative disc disease of the lumbar spine in April 2003, 
on the basis that evidence of record did not show that the 
veteran's current lumbar spine disability was related to 
military service.  The RO noted that there was evidence the 
veteran had a skiing injury, in which he hurt his back, prior 
to service.  The veteran's VA-Form 9 substantive appeal was 
received by the RO on August 20, 2004, which was more than 60 
days after the date of the June 5, 2004 notice of the 
statement of the case.   As the veteran did not timely appeal 
the April 2003 decision, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2006).  

The veteran's August 2004 untimely substantive appeal was 
considered a claim to reopen service connection for 
degenerative disc disease of the lumbar spine.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2006).

Evidence received since the last final RO decision consists 
of the veteran's testimony that he did not, in fact, incur a 
skiing injury to his spine prior to service.  He indicated 
that he mentioned that he skied for a long time prior to 
service during one of his service medical examinations, but 
never related to the examiner that he had injured his back 
prior to service.  The veteran's wife also testified that she 
had observed the veteran limping since service.  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994).

This evidence is new, as it was not previously considered by 
the RO; and material, as it relates to an unestablished fact 
necessary to substantiate the claim, specifically the 
testimony from the veteran and his wife limit the possible 
places where his current back disability began.  This raises 
a reasonable possibility of substantiating the claim for 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  The information thus 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and the claim is reopened. 38 U.S.C.A. 
§ 5108.

The veteran's claim to reopen service connection for 
degenerative disc disease of the lumbar spine based on new 
and material evidence has been considered with respect to the 
duties to notify and assist.  Given the favorable outcome 
above, however, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). 


ORDER

New and material evidence has been submitted to reopen the 
service connection claim for degenerative disc disease of the 
lumbar spine and, to this extent only, the claim is granted.
REMAND

The record shows that the veteran has a current lumbar spine 
disability.  An April 2004 VA examination report notes a past 
medical history of degenerative joint disease of the lumbar 
spine with a failed back syndrome and chronic back pain.  The 
veteran also had a previous laminectomy and fusion of the 
lumbar spine.

The service medical records note that in July 1960, the 
veteran complained of a sore back in the lower scapular 
region and that he had pain for about three months.  In 
September 1960, the veteran reportedly fell from a height of 
six feet, landing on his back and foot.  X-rays showed no 
osseous defects.  The veteran complained of a sore back again 
in December 1960.  It was noted that the veteran hurt his 
back skiing seven years ago and started having pain one year 
ago.  He reportedly picked up an object on December 5, 1960 
that weighed 160 pounds and felt a sharp pain in the back, 
making it difficult for him to breathe.  The veteran 
testified at the hearing that he did not, in fact, injure his 
back skiing, but simply related to the examiner that he had 
skied a lot prior to service.

After the veteran left active duty, a private February 1977 
record notes that the veteran had pain associated with 
lifting some freight at work in December 1973.  The 
impression was chronic back pain, probably musculoskeletal in 
origin.  During the veteran's service in the Reserves, a 
November 1979 service medical record shows a finding of 
lumbar disk syndrome.  An August 1984 service medical record 
notes that the veteran had chronic recurrent low back strain 
dating back to an injury in the early part of 1974 and had 
been admitted to the hospital on two occasions for 
conservative treatment.  A January 1980 record notes that the 
veteran had a lifting injury in 1974 and had recurrent back 
pain.  X-rays showed degenerative changes in the lumbosacral 
spine with old herniated nucleus pulposus.  A November 1978 
employment record notes that the veteran had pain in the 
lower back from lifting baggage at an airline company.  He 
subsequently had a lumbar discectomy in 1984.

The veteran testified that he injured his back in service in 
September 1960 loading bombs, while serving on the USS 
Lexington.  He noted that he had a recurrence of back pain in 
December 1960 and that he continued to have spasms at the 
time of discharge, although he did not mention this.  He 
testified as to his back pain while working for the airline 
company and indicated that his back pain really started back 
in service.  

As the record shows a current lumbar spine disability dating 
back to 1979, in-service lifting and falling injuries to the 
spine, as well as post-service lifting injuries to the spine, 
a medical opinion is necessary to determine the etiology of 
the current lumbar spine disability.  The veteran was 
scheduled for a VA examination to determine the etiology of 
his lumbar spine disability in March 2005.  However, at the 
time of the examination, the veteran was bedridden because of 
treatment for pancreatitis.  The examiner commented that due 
to the veteran's illness, she could not perform a functional 
examination of the spine.  The veteran is entitled to another 
examination to resolve his claim.  He requested at the Board 
hearing that the examination be conducted by an orthopedist.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to obtain an 
opinion as to whether his current lumbar 
spine disability is at least as likely as 
not related to his active service. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be re-adjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


